DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 31 January 2022, with respect to rejections in view of Doona and Reif have been fully considered and are persuasive. Applicant has argued that a person having ordinary skill in the art would not have recognized that the HMS and the FSA taught by Reif would have been recognized as functional equivalents in a composition such as for the method instant claims. Doona is drawn to a composition for generating chlorine dioxide while Reif is a method of producing polymers containing chlorine. Therefore, a person having ordinary skill in the art would have seen that the compositions and method of Reif teach adding chlorine to polymers and not reacting it to for small molecules. These arguments are persuasive and the rejections in view of Doona and Reif have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Doona (cited in the previous office action).
Doona teaches a method of forming chlorine dioxide by reacting formamidinesulphinic acid and sodium chlorite (Abstact). Doona does not teach the method can include hydroxymethanesulfinic acid monosodium salt dihydrate in place of the formamidinesulphinic acid. Additionally, no secondary art would found that taught FSA and HMS to be alternatives in a similar type reaction.
At the time of filing no art was found that could be used alone or in combination with other prior art, including the cited prior art, which would have rendered the instant claims anticipated or obvious to a person having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrew J. Oyer/Primary Examiner, Art Unit 1767